DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claims 21-23, 26-31, and 34-39 are pending.  Claims 21, 26, 28, 30, 36 and 37 have been amended.  Claims 1-20, 24-25, 32-33 have been canceled.  Claims 38-39 are new. 

Response to Arguments
Applicant’s arguments filed 12/28/2020, have been fully considered, but upon further consideration are now moot due to a new ground(s) of rejection is made in view of over Jung WO 2015064815 in view of Lee WO 2016/182208.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 28 rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-23, 26-28, 30-31, and 34-35 rejected under 35 U.S.C. 103 as being unpatentable over Jung WO 2015064815 in view of Lee WO 2016/182208. Jung et al. US 2016/0254705 and Lee et al. US 2018/0138749 used for translation

Regarding claim 21, Jung teaches:
A method for controlling wireless charging by a charging apparatus (par 0083 note “method of a hybrid wireless power transmitting apparatus capable of transmitting wireless power signals based on magnetic resonance and magnetic induction”), 
the method comprising: 
  
detecting a plurality of electronic devices; (Fig 1 #1200; par 0109 note “detect an external object”) 

based on detecting the plurality of electronic devices, 
	outputting,
through at least one coil for a magnetic resonance technique (Fig 3 #131 of Fig 1 #130 for magnetic resonance) and at least one coil for a magnetic induction technique (Fig 2 #121 of Fig 1 #120 for magnetic inductance), 
a power signal for identifying a charging method of each of the detected plurality of electronic devices;  (Fig 8 and Fig 12 #2100; Par 0169 “the wireless power receiving apparatus 2200 transmits the ID signal to the receiving coil 2211 (in the case of induction-type) or short range communication module 2260 (in the case of resonance-type) S221. Then the wireless power transmitting apparatus 2100 transmits a wireless power signal according to the ID signal. In other words, the hybrid wireless power receiving apparatus 2200, if receiving initially one of the resonant power signal coming from the resonant power transmitting apparatus 210 and the wireless power signal of the inductive power transmitting apparatus 220,”)
  based on outputting the power signal,
identifying whether a response signal corresponding to the power signal is detected (Fig 4 #S12 and S13)
(Fig 13 #3202 communication of 3201-3203) is detected through the communication circuit (Fig 4 #S13; par 0108 notes “based on magnetic resonance, which is a high frequency signal”) ;
	identifying that a charging method of the first electronic device is the magnetic resonance technique (Device object detection determines the charging method. Fig 4 #S13 Fig 12 #2100 of Fig 13 #1302), and 
	transmitting a first power for charging the first electronic device through the at least one coil for the magnetic resonance technique (Fig 4 #S132),
based on identifying that a second response signal by a second electronic device of the plurality of electronic devices is detected (Fig 12 and Fig 13 #1301);
		identifying that a charging method of the second electronic device is the magnetic induction technique (Fig 4 #S12 induction of Fig 13 #1301),
		transmitting a second power for charging the second electronic device through of the at least one coil for the magnetic induction technique (Fig 4 #S123).

Even though Jung teaches:
identifying whether a response signal corresponding to the power signal is detected and a second response signal by a second electronic device of the plurality of electronic devices is detected as noted above. 
Jung does not explicitly teach:
identifying based on:

or
an out-of-band communication through a communication circuit configured to perform a BLE communication.
Lee teaches:
identifying based on:
an in-band communication using a modulation by an induction modulator (Par 0317 “the wireless power transmission apparatus may receive the receive power intensity information corresponding to the induction scheme through in-band communication”)
or
an out-of-band communication through a communication circuit (Par 320 “the wireless power transmission apparatus may receive the receive power intensity information corresponding to the resonance scheme through the out-of-band communication link”) configured to perform a BLE communication (Par 0159 “the out-of-band communication is Bluetooth low energy communication”).
 
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify identifying taught by Jung to be based on an in-band communication and an out-of-band communication taught by Lee for the purpose of supporting a plurality of charging schemes. (Refer to Par 0010)

Regarding claim 22, Jung teaches:
transmitting 
a first power beacon through the at least one coil for the magnetic resonance technique (first power signal noted as second object detection signal. Fig 4 #S11)
a second power beacon through the at least one coil for the magnetic induction technique. (second power signal noted as first object detection signal. Fig 4 #S11)

  Regarding claim 23, Jung teaches:
wherein the power signal is greater than at least one of the first power beacon or the second power beacon.   (ping signal low data power signals versus a charging power signals. Par 0115 “the inductive power controller 125 transmits a digital ping signal” Par 0120 “the magnetic resonant controller 135 transmits a digital ping signal”)

  Regarding claim 26, Jung teaches:
transmitting the second power beacon through each of the at least one coil for the magnetic resonance technique; (Par 0119 “a second object detection signal is transmitted through the antenna 131 under the control of the magnetic resonant controller 135. In other words, if a second object detection signal is transmitted through the antenna 131 and a resonant response signal (FSK signal) is received through the antenna 131 as the magnetic resonant receiving apparatus 1220 is placed within a charging distance, the object detection unit 132 detects the resonant response signal, and accordingly the controller 110 selects the magnetic resonant power transmitting unit 130”)

measuring an amount of change in an impedance of each of the at least one coil for the magnetic resonance technique; (Par 0177 “the transmitting antenna 3120 is used to perform inductive main impedance matching or” and Par 0177 “resonant main impedance matching with the transmitting coil and the transmitting antenna when the wireless power receiving apparatus 3200 is located at a charging position (in the case of an inductive power receiving apparatus) or within a charging distance (in the case of a magnetic resonant receiving apparatus).”)

selecting at least one coil from among the at least one coil for the magnetic resonance technique for charging the first electronic device (Fig 4 #S125, S135) based on the measured amount of the change of the impedance.   (Par 0228 “wireless power transmitting apparatus and a wireless power receiving apparatus take part in impedance matching”)

Regarding claim 27, Jung teaches:
detecting another electronic device (par 0014 noted resonance receiving apparatus) while at least one of the first electronic device or the second electronic device is wirelessly charged;  (par 0014 “simultaneous charging”)

 (Fig 4 S13 wherein when signal is received method is identified)

transmitting another power to the other electronic device through at least one coil corresponding to the identified charging method of the other electronic device. (par 0014 notes “a hybrid wireless power transmitting apparatus capable of simultaneous charging by transmitting an inductive power signal and a resonant power signal simultaneously to an induction power receiving apparatus and a magnetic resonance receiving apparatus” and Fig 1 1210 electronic device and 1220 another electronic device)

  Regarding claim 28, Jung teaches:
A charging apparatus (Fig 1 #1100) for controlling wireless charging (par 0083 note “method of a hybrid wireless power transmitting apparatus capable of transmitting wireless power signals based on magnetic resonance and magnetic induction”), 
comprising: 
  
a plurality of coils including at least one coil for a magnetic resonance technique and at least one coil for a magnetic induction technique;  (Fig 3 #131 of Fig 1 #130 for magnetic resonance Fig 2 #121 of Fig 1 #120 for magnetic inductance)

a communication circuit (Par 0118 “communication module”); 

(Fig 1 #110) configured to:  
  detect a plurality of electronic devices, based on detecting the plurality of electronic devices, (plurality of devices 1301-1303 is detected. Fig 4 Fig 12 and Fig 13)

control to output, through the at least one coil for the magnetic resonance technique and the at least one coil for the magnetic induction technique, (Fig 4 #S13 and S12)

a power signal for identifying a charging method of each of the detected plurality of electronic devices, (object detecting signal, Fig 12 #2100)
  
based on outputting the power signal, 
identify whether a response signal corresponding to the power signal is detected (Fig 4 #S12 or S13), 

based on identifying that a first response signal from a first electronic device of the plurality of electronic devices is detected through the communication circuit (Fig 4 #S13; par 0108 notes “based on magnetic resonance, which is a high frequency signal”), 

identify that a charging method of the first electronic device is the magnetic resonance technique, (Fig 4 #S13)
  
(Fig 4 #S132)

based on identifying that a second response signal by a second electronic device of the plurality of electronic devices is detected (Fig 12 and Fig 13 #1301), 

identify that a charging method of the second electronic device is the magnetic induction technique, (Fig 4 #S12)

control to transmit a second power for charging the second electronic device through of the at least one coil for the magnetic induction technique.   (Fig 4 #S123)

Even though Jung teaches:
identifying whether a response signal corresponding to the power signal is detected and a second response signal by a second electronic device of the plurality of electronic devices is detected as noted above. 
Jung does not explicitly teach:
identifying based on:
an in-band communication using a modulation by an induction modulator  
or

Lee teaches:
identifying based on:
an in-band communication using a modulation by an induction modulator (Par 0317 “the wireless power transmission apparatus may receive the receive power intensity information corresponding to the induction scheme through in-band communication”)
or
an out-of-band communication through a communication circuit (Par 320 “the wireless power transmission apparatus may receive the receive power intensity information corresponding to the resonance scheme through the out-of-band communication link”) configured to perform a BLE communication (Par 0159 “the out-of-band communication is Bluetooth low energy communication”).
 Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify identifying taught by Jung to be based on an in-band communication and an out-of-band communication taught by Lee for the purpose of supporting a plurality of charging schemes. (Refer to Par 0010)

  Regarding claim 30, Jung teaches:
a first driver (Fig 3 # 133) and a second driver (Fig 2 #124),
   


control the first driver to transmit a first power beacon through the at least one coil for the magnetic resonance technique (Par 0120 “magnetic resonant detection signal) through the antenna 131 by controlling the high frequency driver 133”), 

control the second driver to transmit a second power beacon through the at least one coil for the magnetic induction technique.   (Par 0115 “inductive resonant detection signal) through the transmitting coil 121 by controlling the driver 124”)

Regarding claim 31, Jung teaches:
wherein the power signal is greater than at least one of the first power beacon or the second power beacon.   (ping signal low data power signals versus a charging power signals. Par 0115 “the inductive power controller 125 transmits a digital ping signal” Par 0120 “the magnetic resonant controller 135 transmits a digital ping signal”)

Regarding claim 34, Jung teaches:
wherein the at least one processor is further configured to: 
control to transmit the second power beacon to each of the at least one coil for the magnetic induction technique, (Par 0119 “a second object detection signal is transmitted through the antenna 131 under the control of the magnetic resonant controller 135. In other words, if a second object detection signal is transmitted through the antenna 131 and a resonant response signal (FSK signal) is received through the antenna 131 as the magnetic resonant receiving apparatus 1220 is placed within a charging distance, the object detection unit 132 detects the resonant response signal, and accordingly the controller 110 selects the magnetic resonant power transmitting unit 130”)
   
measure an amount of change in an impedance of each of the at least one coil for the magnetic induction technique, (Par 0177 “the transmitting antenna 3120 is used to perform inductive main impedance matching or” and Par 0177 “resonant main impedance matching with the transmitting coil and the transmitting antenna when the wireless power receiving apparatus 3200 is located at a charging position (in the case of an inductive power receiving apparatus) or within a charging distance (in the case of a magnetic resonant receiving apparatus).”)

select at least one coil from among the at least one coil for the magnetic induction  technique for charging the first electronic device (Fig 4 #S125, S135) based on the measured amount of the change of the impedance.  (Par 0228 “wireless power transmitting apparatus and a wireless power receiving apparatus take part in impedance matching”)

  Regarding claim 35, Jung teaches:
wherein the at least one processor is further configured to: 
(par 0014 noted resonance receiving apparatus) while at least one of the first electronic device or the second electronic device is wirelessly charged, (par 0014 “simultaneous charging”)
based on detecting the other electronic device, 
identify a charging method of the other electronic device, (Fig 4 S13 wherein when signal is received method is identified) and 
control to transmit another power to the other electronic device through at least one coil corresponding to the identified charging method of the other electronic device.   ((par 0014 notes “a hybrid wireless power transmitting apparatus capable of simultaneous charging by transmitting an inductive power signal and a resonant power signal simultaneously to an induction power receiving apparatus and a magnetic resonance receiving apparatus” and Fig 1 1210 electronic device and 1220 another electronic device)

Claim 29 rejected under 35 U.S.C. 103 as being unpatentable over Jung WO 2015064815 in view of Lee WO 2016/182208 as applied to claim 28 above, and further in view of  Min et al. US 9,176,551.

  Regarding claim 29, Jung does not explicitly teach:
a power amplifying circuit, 
wherein the power amplifying circuit includes a plurality of amplifiers for amplifying power supplied to each of the plurality of coils. 
Min teaches:
(Fig 2 #150),
wherein the power amplifying circuit includes a plurality of amplifiers (Fig 2 # 151, 152, 153) for amplifying power supplied to each of the plurality of coils (Fig 2 #71,71,73).
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify coils taught by Jung to have a power amplifying circuit taught by Min for the purpose of rapidly recognizing receiving apparatuses. (Refer to Col 2 lines 5-10) 

Claim 36, and 38-39 rejected under 35 U.S.C. 103 as being unpatentable over Jung WO 2015064815 in view of Lee WO 2016/182208  as applied to claim 21 and 28 above, and further in view Suzuki et al. US 2014/0176067.

Regarding claim 36, Even though Jung teaches:
wherein the at least one coil for the magnetic resonance technique is disposed and the at least one coil for the magnetic induction technique is disposed. (the coil are of two different part of the charger. Fig 1 #120 and 130)
Jung does not explicitly teach:
wherein the at least one coil for the magnetic resonance technique is disposed on a first part of a charging pad, and 
the at least one coil for the magnetic induction technique is disposed on a second part of the charging pad, and 
wherein the second part is closer to a center of the charging pad than the first part.  

Suzuki teaches:
at least one coil for the magnetic resonance technique is disposed on charging pad 
at least one coil for the magnetic induction technique is disposed on charging pad,
wherein the second part is closer to a center of the charging pad than the first part.
 (Fig 5A #2; Par 0022 “a power transmission coil of a contactless battery charger is placed facing an outer surface of the outer casing it is possible to create a condition in which the power receiver coil and power transmission coil face each other, i.e., a condition which enables efficient contactless power transmission. That is, the contactless rechargeable secondary battery according to the first aspect of the present invention can efficiently perform contactless power transmission by, for example, simply leaving the contactless rechargeable secondary battery lying down on a placement surface of the contactless battery charger having the power transmission coil shaped like a sheet by being made up of an electric wire wound along a plane installed parallel to the placement surface. Also, the contactless power transmission by magnetic field resonance method is capable of transmitting electric power over a longer distance than the electromagnetic induction method”)
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the at least one coil for the magnetic resonance technique and the at least one coil for the magnetic induction technique taught by Jung to be disposed on a pad and wherein the second part is closer to a center of the charging Suzuki for the purpose of placement of devices. (Refer to Par 0022)

Regarding claim 38 and 39, Jung does not explicitly teach:
wherein the first electronic device is capable of being charged when disposed a distance away from the charging apparatus,    
wherein the second electronic device is capable of being charged when disposed on the charging apparatus.   
Suzuki teaches:
wherein the first electronic device is capable of being charged when disposed a distance away from the charging apparatus, wherein the second electronic device is capable of being charged when disposed on the charging apparatus.  (Fig 5A #2; Par 0022 “a power transmission coil of a contactless battery charger is placed facing an outer surface of the outer casing it is possible to create a condition in which the power receiver coil and power transmission coil face each other, i.e., a condition which enables efficient contactless power transmission. That is, the contactless rechargeable secondary battery according to the first aspect of the present invention can efficiently perform contactless power transmission by, for example, simply leaving the contactless rechargeable secondary battery lying down on a placement surface of the contactless battery charger having the power transmission coil shaped like a sheet by being made up of an electric wire wound along a plane installed parallel to the placement surface. Also, the contactless power transmission by magnetic field resonance method is capable of transmitting electric power over a longer distance than the electromagnetic induction method”)
Jung to have distance and when on apparatus taught by Suzuki for the purpose of placement of devices. (Refer to Par 0022)

Claim 37 rejected under 35 U.S.C. 103 as being unpatentable over Jung WO 2015064815 in view of Lee WO 2016/182208 and Suzuki	et al. US 2014/0176067 as applied to claim 36 above, and further in view Lee et al. US 2015/0130409.

  Regarding claim 37, Jung does not explicitly teach:
wherein the at least one coil for the magnetic resonance technique surrounds the at least one coil for the magnetic induction method.
Lee teaches:
wherein the at least one coil for the magnetic resonance technique surrounds the at least one coil for the magnetic induction method. (Fig 27A #411a and 411b)
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the at least one coil for the magnetic resonance technique and the at least one coil for the magnetic induction technique taught by Jung to have coil surrounds coil taught by Lee for size constraints and operation.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARIKH K RANKINE whose telephone number is (571)272-8973.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on (571) 272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/TARIKH KANEM RANKINE/Examiner, Art Unit 2859                                                                                                                                                                                                        
/DAVID V HENZE-GONGOLA/Primary Examiner, Art Unit 2859